DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 31, 32, 41, 42, 44 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2016/0042166).
	In regard to claims 29 and 42, Kang et al. teach a method, comprising: when a first touch operation performed by a user on a touchscreen of a terminal device is detected, determining, by the terminal device, an object in an area corresponding to the first touch operation as a touch object (fig. 6 element 620), wherein the touchscreen has a fingerprint recognition function (fig. 6 element S640 and fig. 7 element 730); determining, by the terminal device, whether the touch object is comprised in a preset whitelist, wherein the whitelist comprises at least one object that supports fingerprint authentication (fig. 6 element S630 and paragraph 171); when it is determined that the touch object is comprised in the whitelist, collecting, by the terminal device, fingerprint information of the user using the touchscreen; and performing, by the terminal device, fingerprint authentication using the fingerprint information (element S650).
	In regard to claims 31 and 44, Kang et al. teach wherein before collecting, by the terminal device, the fingerprint information of the user using the touchscreen, the method further comprises: obtaining, by the terminal device, a first touch gesture of the user, wherein the first touch gesture is a gesture used when the user performs the first touch operation on the touchscreen (element S620 and paragraph 169); and wherein collecting, by the terminal device, the fingerprint information of the user using the touchscreen comprises: when determining that the first touch gesture is an authentication gesture, 
	In regard to claims 32 and 45, Kang et al. teach wherein the first touch gesture comprises a pressure recognition gesture, a long-press gesture (element S620), an area change gesture, a multi-touch gesture, a sliding gesture, a double-press gesture, a double-tap gesture, a tangential gesture, or a specified area gesture.
	In regard to claim 41, Kang et al. teach wherein the touch object comprises an application or a screen area (paragraph 171).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Zhang et al. (US 2018/0198619).
In regard to claims 30 and 43, Kang et al. teach all the elements of claims 30 and 43 except when it is determined that the touch object is not comprised in the whitelist, displaying, by the terminal device, first prompt information, wherein the first prompt information prompts the user that the touch object does not support the fingerprint authentication.
Zhang et al. teach determining that the touch object is not comprised in the whitelist (fig. 3 element 204) but does not teach displaying, by the terminal device, first prompt information, wherein the first prompt information prompts the user that the touch object does not support the fingerprint authentication.
	The two are analogous art because they both deal with the same field of invention of fingerprint authentication.

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kang et al. and Zhang et al. with the first prompt information. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Kang et al. and Zhang et al. with the first prompt information because prompting a user is notoriously well-known. One of ordinary skill in the art would recognize the first prompt would provide the user with valuable information that would be useful in reducing the load on the system.
In regard to claim 40, Kang et al. teach all the elements of claim 40 except when the fingerprint information fails to be authenticated using a fingerprint, displaying, by the terminal device, second prompt information, wherein the second prompt information prompts the user that the fingerprint information does not match.
Zhang et al. teach when the fingerprint information fails to be authenticated using a fingerprint, displaying, by the terminal device, second prompt information, wherein the second prompt information prompts the user that the fingerprint information does not match (paragraph 52).
	The two are analogous art because they both deal with the same field of invention of fingerprint authentication.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kang et al. with the prompt of Zhang et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Kang et al. with the prompt of Zhang et al. because it would alert the user to a failed authentication attempt.
Claims 33-36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Kim (US 2018/0276356).
In regard to claim 33, Kang et al. teach all the elements of claim 33 except when the fingerprint information is authenticated using a fingerprint, obtaining, by the terminal device based on a pre-stored correspondence between the fingerprint information and authentication information, the authentication information corresponding to the fingerprint information; and performing, by the terminal device, an operation corresponding to the authentication information.
	Kim teaches when the fingerprint information is authenticated using a fingerprint, obtaining, by the terminal device based on a pre-stored correspondence between the fingerprint information and authentication information, the authentication information corresponding to the fingerprint information; and performing, by the terminal device, an operation corresponding to the authentication information (fig. 8).
	The two are analogous art because they both deal with the same field of invention of fingerprint authentication.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kang et al. with the pin code of Kim. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Kang et al. with the pin code of Kim because it would increase the security of the device.
	In regard to claim 34, Kang et al. teach wherein before performing, by the terminal device, the operation corresponding to the authentication information, the method further comprises: determining, by the terminal device based on a pre-stored correspondence between the authentication information and an authentication level, the authentication level corresponding to the authentication information, wherein the authentication level is a first level or a second level (fig. 13 and paragraphs 209-211); and wherein performing, by the terminal device, the operation corresponding to the authentication information comprises: when the authentication level corresponding to the authentication information is the first level, performing, by the terminal device, the operation corresponding to the authentication information (paragraph 210, base mode); or when the authentication level corresponding to the authentication information is the second level, obtaining, by the terminal device, an authentication operation of the user, determining whether the authentication operation of the user meets an authentication confirmation condition, and when the authentication operation of the user meets the authentication confirmation 
	In regard to claim 35, Kang et al. teach wherein obtaining, by the terminal device, the authentication operation of the user, determining whether the authentication operation of the user meets the authentication confirmation condition, and when the authentication operation of the user meets the authentication confirmation condition, performing the operation corresponding to the authentication information, comprises: when a second touch operation performed by the user on the touchscreen is detected, obtaining, by the terminal device, a second touch gesture of the user, wherein the second touch gesture is a gesture used when the user performs the second touch operation on the touchscreen (moving icon to user defined location, see paragraph 211); determining, by the terminal device, whether the second touch gesture is an authentication confirmation gesture; and when it is determined that the second touch gesture is the authentication confirmation gesture, performing the operation corresponding to the authentication information (paragraph 211).
	In regard to claim 36, Kang et al. teach wherein the second touch gesture comprises a pressure recognition gesture, a long-press gesture, an area change gesture, a multi-touch gesture, a sliding gesture, a double-press gesture, a double-tap gesture, a tangential gesture, or a specified area gesture (paragraphs 211, area change gesture).
	In regard to claim 39, Kim teaches wherein the authentication information comprises: a login account and password, a payment password, an unlocking password, an encryption password, a decryption password, or a function instruction (fig. 14).
Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Kim further considered with Kim et al. (US 2018/0211030).
In regard to claim 37, Kang et al. teach all the elements of claim 37 except wherein obtaining, by the terminal device, the authentication operation of the user, determining whether the authentication operation of the user meets an authentication confirmation condition, and when the authentication operation of the user meets the authentication confirmation condition, performing the operation corresponding to the authentication information, comprises: determining, by the terminal device, whether a cancellation operation of the user is detected within a preset time period; and when no cancellation 
Kim et al. teach wherein obtaining, by the terminal device, the authentication operation of the user, determining whether the authentication operation of the user meets an authentication confirmation condition (fig. 3 (2)), and when the authentication operation of the user meets the authentication confirmation condition, performing the operation corresponding to the authentication information, comprises: determining, by the terminal device, whether a cancellation operation of the user is detected within a preset time period; and when no cancellation operation of the user is detected within the preset time period, performing the operation corresponding to the authentication information (fig. 11 element S1130).
	The three are analogous art because they all deal with the same field of invention of fingerprint authentication.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kang et al. and Kim with the cancellation gesture of Kim et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Kang et al. and Kim with the cancellation gesture of Kim et al. because it would allow the user freedom of choice if an unmistaken gesture is input.
Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Kim further considered with De et al. (US 2018/0173867).
In regard to claim 38, Kang et al. and Kim teach all the elements of claim 38 except wherein before performing, by the terminal device, the operation corresponding to the authentication information, the method further comprises: determining, by the terminal device, an authentication area in which the touch object is located, wherein the authentication area is a first area or a second area; and wherein performing, by the terminal device, the operation corresponding to the authentication information comprises: when the authentication area in which the touch object is located is the first area, performing, by the terminal device, the operation corresponding to the authentication information; or when the authentication area in which the touch object is located is the second area, obtaining, by the terminal device, the authentication operation of the user, determining whether the authentication operation of the 
De et al. teach wherein before performing, by the terminal device, the operation corresponding to the authentication information, the method further comprises: determining, by the terminal device, an authentication area in which the touch object is located, wherein the authentication area is a first area or a second area (fig. 3A element 300 and areas outside of element 300); and wherein performing, by the terminal device, the operation corresponding to the authentication information comprises: when the authentication area in which the touch object is located is the first area, performing, by the terminal device, the operation corresponding to the authentication information (fig. 3, elements outside of area 300 are unlocked); or when the authentication area in which the touch object is located is the second area, obtaining, by the terminal device, the authentication operation of the user, determining whether the authentication operation of the user meets an authentication confirmation condition, and when the authentication operation meets the authentication confirmation condition, performing the operation corresponding to the authentication information (fig. 3B and paragraph 77).
	The three are analogous art because they all deal with the same field of invention of fingerprint authentication.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kang et al. and Kim with the areas of De et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Kang et al. and Kim with the areas of De et al. because it would allow the user to open multiple applications while maintaining a higher level of security.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623